FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

ERIC BATES; BERT ENOS;                   
BABARANTI OLOYEDE; ERIC
BUMBALA; EDWARD WILLIAMS, on
behalf of themselves and all others            No. 04-17295
similarly situated,
                 Plaintiffs-Appellees,          D.C. No.
                                             CV-99-02216-TEH
                  v.                             ORDER
UNITED PARCEL SERVICE, INC., dba
UPS,
               Defendant-Appellant.
                                         
                      Filed April 24, 2007

          Before: Mary M. Schroeder, Chief Judge.


                               ORDER

   Upon the vote of a majority of nonrecused regular active
judges of this court,1 it is ordered that this case be reheard by
the en banc court pursuant to Circuit Rule 35-3. The three-
judge panel opinion shall not be cited as precedent by or to
this court or any district court of the Ninth Circuit, except to
the extent adopted by the en banc court.




  1
   Judge Wardlaw is recused.

                                4605
                               PRINTED FOR
                     ADMINISTRATIVE OFFICE—U.S. COURTS
                      BY THOMSON/WEST—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                              © 2007 Thomson/West.